Citation Nr: 1403223	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-38 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for all other psychiatric disorders other than PTSD.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for type 2 diabetes mellitus.

7.  Entitlement to an increased rating for a left hip disability, currently evaluated as 10 percent disabling.

8.  Entitlement to a total rating based on individual unemployability (TDIU).

9.  Entitlement to eligibility for VA treatment under 38 U.S.C.A. § 1702 (West 2002).

10.  Entitlement to an initial disability rating in excess of 10 percent for a left thigh disability


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active military service from July 1991 to July 1993. 

This matter comes to the Board of Veterans' Appeals (Board) from July 2008 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

As to the application to reopen the claim of service connection for all other psychiatric disorders other than PTSD, the record reveals that the Veteran has been diagnosed with psychiatric disorders other than PTSD.  Therefore, the Board finds that the current appeal also includes these other psychiatric disorders, even though the Veteran claimed only PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).  However, because these other psychiatric disorders have also been the subject of a final rating decision (see rating decision dated in October 2010), the Board has characterized this claim on the first page of this decision as a claim to reopen and not an original service connection claim.  

In October 2012, the Veteran again alleged, in substance, that his service connected disabilities prevented him from working and therefore he is entitled to a TDIU.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).   

In December 2013, the Veteran's representative waived agency of original jurisdiction (AOJ) review of the VA treatment records that were added to the claims file since the October 2012 supplemental statement of the case.  Therefore, the Board finds that it may adjudicate the appeal without first remanding it for AOJ review.  See 38 C.F.R. §§ 19.31, 19.37(a), 20.1304 (2013).

The application to reopen the claim of service connection for all other psychiatric disorders other than PTSD, the claims of service connection for PTSD, a left shoulder disability, and type 2 diabetes mellitus, the claims for higher evaluations for left hip and left thigh disabilities, the claim for a TDIU, and the claim to establish eligibility for VA treatment under 38 U.S.C.A. § 1702 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2005 rating decision denied the Veteran's claims of service connection for PTSD and a left shoulder disability; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final May 2005 rating decision is new, related to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for PTSD and a left shoulder disability.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a left shoulder disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As to the applications to reopen the claims of entitlement to service connection for PTSD and a left shoulder disability, given the fully favorable decision with respect to the issue of whether new and material evidence has been submitted, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary since any deficiency in the timing or content of such notice would constitute harmless error. 


The Claims to Reopen

The Veteran and his representative contend, in substance, that the claimant's PTSD and left shoulder disability were caused by a personal assault or a shoulder injury while on active duty. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the first denial of the claims of service connection for PTSD and a left shoulder in the May 2005 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) such as a psychosis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

Additionally, regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The RO initially denied service connection for PTSD and the left shoulder disability in a May 2005 rating decision.  The Veteran did not appeal the May 2005 rating decision.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence as to either issue within the one-year appeal period.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As to PTSD, the May 2005 rating decision denied the claim because, in part, the Veteran had not provided any details of his in-service personal assault stressor or any credible supporting evidence that the claimed in-service stressor occurred.  However, since the May 2005 rating decision the Veteran in June 2008 and June 2010 filed detailed statements outlining his personal assault stressor.  Moreover, in July 2010 he filed with the RO a statement from his ex-wife, who was married to him at the time of the personal assault, whose statement describes alleged changes in his personality.  

The Board finds the stressor statements from the Veteran and his ex-wife, the credibility of which must be presumed (see Kutscherousky, supra), which provide for the first time credible supporting evidence that the claimed in-service stressor occurred, are both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim.").  The claim of entitlement to service connection for PTSD is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As to the left shoulder disability, the May 2005 rating decision denied the claim because the record at that time did not contain a diagnosis of a chronic disability other than pain.  However, since the May 2005 rating decision the Veteran's treatment records shows his being diagnosed with degenerative joint disease of the left shoulder.  See, for example, VA examination dated in April 2009.  Therefore, the Board finds the medical record which diagnosed degenerative joint disease of the left shoulder, the credibility of which must be presumed (see Kutscherousky, supra), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.303; Shade, supra; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The claim of entitlement to service connection for a left shoulder disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a left shoulder disability is reopened, and to that extent only, the appeal is granted.


REMAND

As to all the issues on appeal, the record shows that in July 1993 the Veteran applied for VA vocational rehabilitation.  Moreover, in April 2005 the Veteran notified VA that he was still involved with VA's vocational rehabilitation services.  However, neither a request for his vocational rehabilitation file or the file itself appears in the record on appeal.  Therefore, the Board finds that a remand is required to request this file as it could contain evidence potentially relevant to the claims on appeal.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Since the record also shows that the Veteran receives ongoing treatment from the Tuskegee VA Medical Center, his post-December 2013 treatment records should be obtained and associated with the claims file while the appeal is in remand status.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

As explained above, the record raises an application to reopen the claim of service connection for all other psychiatric disorders other than PTSD.  See Clemons, supra.  However, the Board finds that this issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing an application to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006) (holding that in applications to reopen claims VA must inform the claimants of, among other things, the specific bases for the prior denial of the claim) with respect to the psychiatric claims other than PTSD.  See 38 U.S.C.A. § 5103(a) (West 2002).  Therefore, the Board finds that a remand for such notice is required.

As to the claim of service connection for PTSD, given the Veteran's new stressor statements and the new supporting statement provided by his ex-wife, the Board finds that a remand is also required to provide him with a VA examination to obtain a medical opinion as to whether he has a diagnosis of PTSD based upon a stressor which was incurred in military service.  McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

As to the claim of service connection for type 2 diabetes mellitus, given the diagnosis found in the post-service record and the Veteran's competent and credible claims regarding having problems with observable symptoms of this disability since active duty, the Board finds that a remand is also required to provide him with a VA examination to obtain a medical opinion as to whether his current disability is due to his military service.  McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

As to the claim for an increased rating for the left hip disability, given the above development the Board finds that the Veteran should be provided with another VA examination to obtain an updated medical opinion as to the current severity of his disability.  See 38 U.S.C.A. § 5103A(d); McLendon, supra; Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

As explained above, the record raises a claim for a TDIU.  See Rice, supra.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case nor has he been provided with an adequate examination to obtain an opinion as to whether his service connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.

As to the claim for a higher evaluation for a left thigh disability and the claim to establish eligibility for VA treatment under 38 U.S.C.A. § 1702, in November 2012 the Veteran filed a statement that acted as a timely notice of disagreement as to the October 2012 rating decision that adjudicated these claims.  However, no further action was taken by the RO.  Therefore, these claims must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  Obtain and associate with the claims file the Veteran's VA Vocational rehabilitation file.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's post-December 2013 treatment records from the Tuskegee VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the events he reported occurred while on active duty and of any left shoulder, psychiatric, and diabetes symptoms in and since service.  Also notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the current severity of his left hip disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) which notice also tells him that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service connected disabilities, to include the impact of the conditions on his ability to work.  The VCAA notice should also request a detailed statement regarding the Veteran's post-service work history as well as all of his education and training.  

5.  Provide the Veteran with notice of the laws and regulations governing an application to reopen the claim of service connection for all other psychiatric disorders other than PTSD in accordance with 38 U.S.C.A. § 5103A (West 2002) and Kent, supra, which notice also tells him, among other things, the specific bases for the prior denial of the claim in the October 2010 rating decision and that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service connected disabilities, to include the impact of the conditions on his ability to work.  The VCAA notice should also request a detailed statement regarding the Veteran's post-service work history as well as all of his education and training.  

6.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a VA psychiatric examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner should conduct all indicated tests and studies deemed appropriate and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following question:

a.  What are the diagnoses of all of the Veteran's psychiatric disorders?

b.  As to each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that it was caused by military service or has continued since military service?

If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD is based.

The examiner should comment on and/or take note of the fact that the claimant and his ex-wife are competent and credible to report on the observable symptoms of his psychiatric disorder in-service and since that time even when not documented in his treatment records and they are also competent and credible to report on his in-service stressor, even if not documented in the Veteran's military records.  The examiner should note that he/she cannot discount the Veteran's allegations regarding the in-service assault solely because it is not documented in his military records.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

7.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a VA diabetes mellitus examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner should conduct all indicated tests and studies deemed appropriate and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following question:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus was caused by military service or has continued since military service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner is advised that he cannot rely solely on negative evidence.  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his diabetes mellitus in-service and since that time even when not documented in his treatment records.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.

8.  After undertaking the above development to the extent possible, provide the Veteran with a VA hip examination.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings must be reported in detail.  In accordance with the VA rating criteria for rating the hip, the examiner is to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disability.  

a.  As to lost motion, in addition to any other information provided pursuant to the VA rating criteria, the examiner must conduct complete range of motion studies of the left hip with specific citation to flexion, extension, lateral flexion, and rotation.  

b.  As to lost motion, the examiner must also offer an opinion as to the degree on which this pain first appears on flexion, extension, lateral flexion, and/or rotation.  

c.  As to lost motion, the examiner must also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion, lateral flexion, and/or rotation, or otherwise impair functioning of the joint.

If there was a material change in the severity of the Veteran's left hip disorder at any time since 2005, the examiner should identify the date of this change and provide an opinion as to the severity of the left hip disorder before and after the change.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

9.  After undertaking the above development to the extent possible, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner must thereafter opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

10.  Issue a SOC with respect to the Veteran's claim for a higher evaluation for a left thigh disability and the claim to establish eligibility for VA treatment under 38 U.S.C.A. § 1702.  If the Veteran files a timely substantive appeal as to either issue, it should be returned for review by the Board.

11.  The RO/AMC should thereafter readjudicate the claims including the application to reopen the claim of service connection for all other psychiatric disorders other than PTSD and the claim for a TDIU.  As to the claim for an increased rating, such readjudication should consider if staged ratings are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which includes the laws and regulations governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


